Citation Nr: 9918032	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
anterior cruciate ligament reconstruction and partial medial 
meniscectomy with degenerative changes and medial compartment 
collapse, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for cartilage 
disorder with degenerative changes of the right knee, prior 
to January 24, 1995.

3. Entitlement to an evaluation in excess of 10 percent for 
cartilage disorder with degenerative changes of the right 
knee, since January 24, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had honorable active service from July 1975 to 
March 21, 1983, and service from March 22, 1983, to 
November 5, 1986, described as being under other than 
honorable conditions.

The appeal arises from a rating decision dated in April 1991 
in which the Regional Office (RO) denied an evaluation in 
excess of 10 percent for status post meniscus repair and 
degenerative joint disease of the right knee with 
chondromalacia patella.  The veteran subsequently perfected 
an appeal of that decision; and the Board of Veterans' 
Appeals (Board) remanded the case in January 1994.  In a 
rating decision dated in October 1996, the RO assigned a 20 
percent evaluation for status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy with 
degenerative changes and medial compartment collapse of the 
right knee, effective in July 1991.  Thereafter, the veteran 
continued to express disagreement with the evaluation 
assigned to the service-connected right knee disability.  The 
Board remanded the case again in October 1997.  

In a March 1999 rating decision, the RO continued the 20 
percent rating assigned for status post anterior cruciate 
ligament reconstruction and partial medial meniscectomy with 
degenerative changes and medial compartment collapse of the 
right knee, under Diagnostic Code 5257, and assigned a 
separate 10 percent rating for cartilage disorder with 
degenerative changes of the right knee, effective in January 
1995, under Diagnostic Codes 5003-5259.  In light of that 
decision, the issues currently on appeal are listed on the 
previous page.  


REMAND

The Board's October 1997 remand asked the RO to obtain all VA 
medical records pertaining to the veteran since October 1995, 
the date of the last such request.  Rather than request such 
records directly from the appropriate VA medical facility, 
the RO asked the veteran to report any treatment, including 
VA treatment, since October 1995.  In January 1999, the 
veteran submitted a copy of a VA consultation dated in 
January 1999.  Thus, it appears that the veteran has received 
treatment at the VA since October 1995.  Moreover, that 
record indicates that, in January 1999, the veteran was being 
referred for another appointment, but no subsequent records 
have been received or obtained.  Therefore, the RO should 
attempt to secure copies of all VA medical treatment record 
since October 1995.  The Board also notes that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the veteran is currently receiving 
the highest rating available under Diagnostic Code 5259, for 
symptomatic, removal of semilunar cartilage.  The RO has also 
service-connected degenerative changes.  Therefore, the RO 
should address whether a separate rating is warranted for 
arthritis with limitation of motion in light of VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997) and VA O.G.C. Prec. Op. 
No.9-98 (August 14, 1998).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  For that reason and to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his appeal and 
that he should report any additional 
treatment since November 1997 for right 
knee complaints.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  



2.  The RO should also attempt to secure 
copies of all medical records pertaining 
to the veteran directly from the 
appropriate VA medical facility dated from 
October 1995, the date of the last such 
request.  

3.  The RO should also determine if a 
separate evaluation is warranted for 
arthritis with limitation of motion in 
light of VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997) and VA O.G.C. Prec. Op. 
No.9-98 (August 14, 1998).

4.  After the action requested above has 
been completed to the extent possible, the 
RO should again review the record in light 
of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


